DETAILED ACTION
Claims 1, 3-9 and 22-25 are pending. Claims 2 and 10-21 have been cancelled.
This action is in response to the amendment filed 8/27/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Applicant’s argument overcomes the prior objection.
	 			Allowable Subject Matter
Claims 1, 3-9, and 22-25 are allowed. Applicant’s arguments are persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references on the attached 892 form disclose similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	
	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753